DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on 08/04/2021.
The application has been amended as follows: 
The dependency of claim 40 is changed to depend from claim 39. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 39, 42; the compound of claim 32; the method of claims 34 and 35; the material of claim 36; the composition of claim 37 the formulation of claim 38.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Kamtekar (Journal of Materials Chemistry) teaches a single organic layer OLED represented by ITO/PEDOT-PSS (anode)/ Compound X (light emitting layer)/ Ca/Al (cathode) wherein Compound X is the light emitting layer containing Compound 14 (page 3829). Compound 14 is shown below (page 3825):


    PNG
    media_image1.png
    126
    413
    media_image1.png
    Greyscale

	
Compound 14 is used in the light emitting layer which is out of scope with independent claim 22. Compound 14 shows R8 as a substituted phenyl group but the oxadiazole substituent is out of scope with R5 of independent claim 32.
The prior art as exemplified by Nakatsuka (JP 10-95972) teaches an OLED containing Compound 1 (page 1, machine trans.):

    PNG
    media_image2.png
    447
    1055
    media_image2.png
    Greyscale
 
The germinal 9,9’ phenyl groups are out of scope with independent claims 22 and 32.
Neither Kamtekar nor Nakatsuka teach, suggest or offer guidance that would render it obvious to modify the above materials to arrive at the limitations of the above independent claims.
Claims 22-30, 32-40, 42 and 44-49 allowed.

Conclusion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GREGORY D CLARK/Primary Examiner, Art Unit 1786